
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.122


[*]=Information redacted pursuant to a confidential treatment request. Such
outlined information has been filed separately with the Securities and Exchange
Commission.

DISCRETIONARY LINE OF CREDIT DEMAND NOTE

Dated: October 27, 2008   $6,000,000

        For value received, COMMERCE ENERGY, INC., a corporation organized under
the laws of the State of California and COMMERCE ENERGY GROUP, INC., a
corporation organized under the laws of the State of Delaware (collectively and
severally, the "Maker"), hereby promise to pay to the order of AP FINANCE, LLC,
a limited liability company organized under the laws of the State of Delaware,
with an address at 152 West 57th Street, 4th Floor, New York, NY 10019 (together
with its successors, representatives, and assigns, the "Holder"), in accordance
with the terms hereinafter provided, the principal amount of Six Million Dollars
($6,000,000) or such lesser amount as may be advanced to or for the benefit of
the Maker hereunder, together with interest and all other obligations
outstanding hereunder.

        All payments under or pursuant to this Discretionary Line of Credit
Demand Note (this "Note") shall be made in United States Dollars in immediately
available funds to the Holder at the address of the Holder first set forth above
or at such other place as the Holder may designate from time to time in writing
to the Maker or by wire transfer of funds to the Holder's account, instructions
for which are attached hereto as Exhibit A. The outstanding principal balance of
this Note shall be due and payable ON DEMAND or at such earlier time as provided
herein. All obligations and undertaking of, and references to, the Maker under
this Note shall be joint and several.

ARTICLE I

        Section 1.1    Purchase Agreement.    This Note has been executed and
delivered pursuant to the Note and Warrant Purchase Agreement, dated as of
August 21, 2008 (as amended, supplemented, restated or otherwise modified from
time to time, the "Purchase Agreement"), by and between the Maker and the Holder
(as a Lender). Capitalized terms used and not otherwise defined herein shall
have the meanings set forth for such terms in the Purchase Agreement.

        Section 1.2    Discretionary Advances.    THIS IS NOT A COMMITTED LINE
OF CREDIT AND ADVANCES UNDER THIS NOTE, IF ANY, SHALL BE MADE BY THE HOLDER IN
ITS SOLE DISCRETION. NOTHING CONTAINED IN THIS NOTE, THE PURCHASE AGREEMENT OR
ANY TRANSACTION DOCUMENT SHALL BE CONSTRUED TO OBLIGATE THE HOLDER TO MAKE ANY
ADVANCES. THE HOLDER SHALL HAVE THE RIGHT TO REFUSE TO MAKE ANY ADVANCES AT ANY
TIME WITHOUT PRIOR NOTICE TO THE MAKER. The Maker may request advances, repay
and request additional advances hereunder, subject to the terms and conditions
of this Note and the Purchase Agreement. In no event shall the aggregate unpaid
principal amount of advances under this Note exceed the face amount of this
Note.

        Section 1.3    Interest.    The outstanding principal balance of this
Note shall bear interest, in arrears, at a rate per annum equal to twelve
percent (12%), payable in accordance with Section 1.5 below. Interest shall be
computed on the basis of a 360-day year of twelve (12) thirty-day months, shall
compound monthly and shall accrue commencing on the date hereof. Furthermore,
following demand, the Maker will pay interest to the Holder on the outstanding
principal balance of the Note and on all unpaid interest at a per annum rate
equal to the lesser of eighteen percent (18%) and the maximum applicable legal
rate per annum, calculated based on a 360-day year.

--------------------------------------------------------------------------------



        Section 1.4    Advance Procedures.    A request for advance made by
telephone must be promptly confirmed in writing by such method as the Holder may
require. The Maker authorizes the Holder to accept telephonic requests for
advances, and the Holder shall be entitled to rely upon the authority of any
person providing such instructions. The Maker hereby indemnifies and holds the
Holder harmless from and against any and all damages, losses, liabilities, costs
and expenses (including reasonable attorneys' fees and expenses) which may arise
or be created by the acceptance of such telephone requests or making such
advances. The Holder will enter on its books and records, which entry when made
will be presumed correct, the date and amount of each advance, as well as the
date and amount of each payment made by the Maker.

        Section 1.5    Payment Terms.    The outstanding principal balance shall
be due and payable on demand and, in the absence of demand, on the Maturity Date
(as defined in the Initial Note) or, if earlier, upon acceleration of the
Initial Note. Accrued interest shall be due and payable on demand and, in the
absence of demand, on the Maturity Date or, if earlier, upon acceleration of the
Initial Note. THE MAKER ACKNOWLEDGES AND AGREES THAT THE HOLDER MAY AT ANY TIME
AND IN ITS SOLE DISCRETION DEMAND PAYMENT OF ALL AMOUNTS OUTSTANDING UNDER THIS
NOTE WITHOUT PRIOR NOTICE TO THE MAKER. Upon the occurrence of an Event of
Default described in Sections 2.1(h) or (i) of the Initial Note, the outstanding
principal balance and accrued interest hereunder, plus fees and expenses, shall
be immediately and automatically due and payable, without demand or prior notice
to the Maker. The indebtedness evidenced by this Note may be prepaid in whole or
in part at any time without penalty, subject to the payment of any fees set
forth in the Purchase Agreement.

        Section 1.6    Security Documents.    The obligations of the Maker
hereunder are secured by a continuing security interest in substantially all of
the assets of the Maker pursuant to the terms of a Security Agreement, dated as
of August 21, 2008 (as amended, supplemented, restated or otherwise modified
from time to time, the "Security Agreement"), by and between the Maker and the
Holder and other collateral documents.

        Section 1.7    Payment on Non-Business Days.    Whenever any payment to
be made shall be due on a Saturday, Sunday or a public holiday under the laws of
the State of New York, such payment shall be due on the next succeeding Business
Day and such next succeeding day shall be included in the calculation of the
amount of accrued interest payable on such date.

        Section 1.8    Transfer.    This Note may be transferred or sold, and
may also be pledged, hypothecated or otherwise granted as security, by the
Holder.

        Section 1.9    Replacement.    Upon receipt of a duly executed,
notarized and unsecured written statement from the Holder with respect to the
loss, theft or destruction of this Note (or any replacement hereof) and a
standard indemnity, or, in the case of a mutilation of this Note, upon surrender
and cancellation of such Note, the Maker shall issue a new Note, of like tenor
and amount, in lieu of such lost, stolen, destroyed or mutilated Note.

        Section 1.10    Use of Proceeds.    The Maker shall use the proceeds of
this Note solely for working capital purposes and in compliance with all
applicable laws.

2

--------------------------------------------------------------------------------



ARTICLE II

REMEDIES

        Section 2.1    Reserved.    

        Section 2.2    Remedies Upon An Event of Default.    Following demand,
the Holder may at any time at its option exercise or otherwise enforce any one
or more of the Holder's rights, powers, privileges, remedies and interests as
well as its own rights, powers and remedies under this Note, the Purchase
Agreement, the Security Agreement or other Transaction Document or applicable
law. No course of delay on the part of the Holder shall operate as a waiver
thereof or otherwise prejudice the right of the Holder. No remedy conferred
hereby shall be exclusive of any other remedy referred to herein or now or
hereafter available at law, in equity, by statute or otherwise.

ARTICLE III

RESERVED

ARTICLE IV

MISCELLANEOUS

        Section 4.1    Notices.    Any notice, demand, request, waiver or other
communication required or permitted to be given hereunder shall be in writing
and shall be effective (a) upon hand delivery, telecopy or facsimile at the
address or number designated in the Purchase Agreement (if delivered on a
Business Day during normal business hours where such notice is to be received),
or the first Business Day following such delivery (if delivered other than on a
Business Day during normal business hours where such notice is to be received)
or (b) on the second Business Day following the date of mailing by express
courier service, fully prepaid, addressed to such address, or upon actual
receipt of such mailing, whichever shall first occur.

        Section 4.2    Governing Law.    This Note shall be governed by and
construed in accordance with the internal laws of the State of New York, without
giving effect to any of the conflicts of law principles which would result in
the application of the substantive law of another jurisdiction. This Note shall
not be interpreted or construed with any presumption against the party causing
this Note to be drafted.

        Section 4.3    Headings.    Article and section headings in this Note
are included herein for purposes of convenience of reference only and shall not
constitute a part of this Note for any other purpose.

        Section 4.4    Remedies, Characterizations, Other Obligations, Breaches
and Injunctive Relief.    The remedies provided in this Note shall be cumulative
and in addition to all other remedies available under this Note, at law or in
equity (including, without limitation, a decree of specific performance and/or
other injunctive relief), no remedy contained herein shall be deemed a waiver of
compliance with the provisions giving rise to such remedy and nothing herein
shall limit a holder's right to pursue actual damages for any failure by the
Maker to comply with the terms of this Note. Amounts set forth or provided for
herein with respect to payments and the like (and the computation thereof) shall
be the amounts to be received by the holder thereof and shall not, except as
expressly provided herein, be subject to any other obligation of the Maker (or
the performance thereof). The Maker acknowledges that a breach by it of its
obligations hereunder will cause irreparable and material harm to the Holder and
that the remedy at law for any such breach may be inadequate. Therefore the
Maker agrees that, in the event of any such breach or threatened breach, the
Holder shall be entitled, in addition to all other available rights and
remedies, at law or in equity, to seek and obtain such equitable relief,
including but not limited to an injunction restraining any such breach or
threatened breach, without the necessity of showing economic loss and without
any bond or other security being required.

3

--------------------------------------------------------------------------------



        Section 4.5    Enforcement Expenses.    The Maker agrees to pay all
costs and expenses incurred from time to time by the Holder with respect to any
modification, consent or waiver of the provisions of this Note or the
Transaction Documents and any enforcement of this Note and the Transaction
Documents, including, without limitation, reasonable attorneys' fees and
expenses.

        Section 4.6    Amendments.    This Note may not be modified or amended
in any manner except in writing executed by the Maker and the Holder.

        Section 4.7    Reserved.    

        Section 4.8    Consent to Jurisdiction.    Each of the Maker and the
Holder (i) hereby irrevocably submits to the exclusive jurisdiction of the
United States District Court sitting in the Southern District of New York and
the courts of the State of New York located in New York county for the purposes
of any suit, action or proceeding arising out of or relating to this Note and
(ii) hereby waives, and agrees not to assert in any such suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
such court, that the suit, action or proceeding is brought in an inconvenient
forum or that the venue of the suit, action or proceeding is improper. Each of
the Maker and the Holder consents to process being served in any such suit,
action or proceeding by mailing a copy thereof to such party at the address in
effect for notices to it under the Purchase Agreement and agrees that such
service shall constitute good and sufficient service of process and notice
thereof. Nothing in this Section 4.8 shall affect or limit any right to serve
process in any other manner permitted by law.

        Section 4.9    Binding Effect.    This Note shall be binding upon, inure
to the benefit of and be enforceable by the Maker, the Holder and their
respective successors and permitted assigns. The Maker shall not delegate or
transfer this Note or any obligations or undertakings contained in this Note.

        Section 4.10    Failure or Indulgence Not Waiver.    No failure or delay
on the part of the Holder in the exercise of any power, right or privilege
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such power, right or privilege preclude other or further
exercise thereof or of any other right, power or privilege.

        Section 4.11    Maker Waivers: Dispute Resolution.    

        (a)   Except as otherwise specifically provided herein, the Maker and
all others that may become liable for all or any part of the obligations
evidenced by this Note, hereby waive presentment, demand, notice of nonpayment,
protest and all other demands' and notices in connection with the delivery,
acceptance, performance and enforcement of this Note, and do hereby consent to
any number of renewals of extensions of the time or payment hereof and agree
that any such renewals or extensions may be made without notice to any such
persons and without affecting their liability herein and do further consent to
the release of any person liable hereon, all without affecting the liability of
the other persons, firms or Maker liable for the payment of this Note, AND DO
HEREBY WAIVE TRIAL BY JURY.

        (b)   No delay or omission on the part of the Holder in exercising its
rights under this Note, or course of conduct relating hereto, shall operate as a
waiver of such rights or any other right of the Holder, nor shall any waiver by
the Holder of any such right or rights on any one occasion be deemed a waiver of
the same right or rights on any future occasion.

        (c)   THE MAKER ACKNOWLEDGES THAT THE TRANSACTION OF WHICH THIS NOTE IS
A PART IS A COMMERCIAL TRANSACTION, AND TO THE EXTENT ALLOWED BY APPLICABLE LAW,
HEREBY WAIVES ITS RIGHT TO NOTICE AND HEARING WITH RESPECT TO ANY PREJUDGMENT
REMEDY WHICH THE HOLDER OR ITS SUCCESSORS OR ASSIGNS MAY DESIRE TO USE.

4

--------------------------------------------------------------------------------



        Section 4.12    Definitions.    Terms used herein and not defined shall
have the meanings set forth in the Purchase Agreement. For the purposes hereof,
the following terms shall have the following meanings:

        "Business Day" (whether or not capitalized) shall mean any day banking
transactions can be conducted in New York City, NY, USA and does not include any
day which is a federal or state holiday in such location.

        "Transaction Documents" means this Note, the Initial Note, the Second
Note, the Purchase Agreement, the Security Agreement, and all other security
documents or related agreements now or hereafter entered into in connection with
and/or as security for this Note and all amendments and supplements thereto and
replacements thereof and any other Transaction Document (as that term is defined
in the Purchase Agreement).

5

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, each Maker has caused this Note to be duly executed
by its duly authorized officer as of the date first above indicated.



  COMMERCE ENERGY, INC.



 

By:

 

/s/ C. Douglas Mitchell


--------------------------------------------------------------------------------

Name: C. Douglas Mitchell
Title: Chief Financial Officer



 

COMMERCE ENERGY GROUP, INC.



 

By:

 

/s/ C. Douglas Mitchell


--------------------------------------------------------------------------------

Name: C. Douglas Mitchell
Title: Chief Financial Officer

[SIGNATURE PAGE TO DISCRETIONARY LINE OF CREDIT DEMAND NOTE]

--------------------------------------------------------------------------------



EXHIBIT A

WIRE INSTRUCTIONS

Wire instructions for AP Finance, LLC

Bank:   Commerce Bank
ABA#:
 
[*]
Account Name:
 
AP Finance, LLC
Account Number:
 
[*]

           


EXHIBIT A

           


           


           


[*]=Information redacted pursuant to a confidential treatment request. Such
outlined information has been filed separately with the Securities and Exchange
Commission.

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.122

